Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “heat footprint” in claims 13-14 and22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 
Although the claims relate a heating plane to the heat footprint the claims and specification do not recite “means for” and the heating plane itself is not considered structural.

Claim Rejections - 35 USC § 112
The rejections of claims 1 and 3-4 under 35 U.S.C. 112 second paragraph have been withdrawn in view of the present amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are indefinite. Claim 13 recites “an edge director intersecting with at least one of the pair of downwardly inclined surface portions” and “the heat footprint intersects the surface of the edge director and wherein greater than 50% of the intersected surface of the edge director is below the root” it is unclear which “intersected surface” is being referred to in line 9 of claim 13. This render claim 16 indefinite for the same purpose.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (WO 2015/148631) herein after referred to as Mia.
Regarding claims 1 and 4, Miao discloses a fusion draw apparatus and method for making a glass ribbon comprising;
flowing molten material over a pair of downwardly inclined surface portions of a forming device (143), or wedge,  having trough (201), weirs (203, 205) inclined surface portions (213) as seen in (Fig 2) which converge into wedge (211) comprising root (219) at least [0044].
Miao discloses flowing molten material such as glass over the surface of said wedge and then an edge director (223) downstream which intersects with at least one pair of inclined forming surfaces (213/215) [0045].
at least a portion of the heating plane within the heating footprint [0047]-[0048] the edge director is placed at least partially below the root and the heating plane would result in a heat footprint that intersects such edge director at least partially below the root (Fig 3). However; Miao fails to explicitly disclose “a projection of the heat footprint in a resultant direction of the heating plane within the heat footprint intersects the surface of the edge director, and wherein greater than 50% of the surface of the edge director intersected by the projection of the heat footprint is below the root.”
Miao discusses the heating modules (151) can be positioned near the target surface and may be parallel to the draw plane and suggests the heating module (151) may be oriented such that the segments (255) extend at an angle with respect to the target surface depending on the heating application and facilitating heat distribution and the desired target surface [0047]. 
MPEP2144.04 states:
The rearrangement of parts is prima facie obvious.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)
Alternatively, it would be obvious to one skilled in the art at the time of the invention to rearrange the heating module for the purpose of achieving the desired heat distribution as taught by Miao.
	Regarding claim 5, the heating plane includes at least one flat surface as seen in Fig 3
	Regarding claims 8-9, the heating modules may be independently operated to heat the edges of the ribbon passing over the edge director [0041].  Miao states the heating modules 151 can be 
Regarding claims 10-11, refractory blocks (216) are considered an insulation shield below a lower perimeter of the heat footprint and would necessarily inhibit heat loss [0050]-[0051].  Wherein Miao discloses positioning of the heating device 151, this would necessarily require movement of the refractory block placement as viewed in Fig 3.


Claims 3, 6-7, 13, 17-19, 20-27 and alternatively claims 8-12 are also rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (WO 2015/148631) herein after referred to as Miao and further view of Chung et al. (US 20150329401 A1) referred to as Chung ‘401 herein after.
Regarding claims 3, 6-7 and 27, Miao discloses changing the orientation of the heating plane as discussed regarding claim 1 above however fails to disclose the heating plane being “non-planar”.
In an analogous art of providing heating to an edge director in an overflow downdraw system and method, Chung ‘401 discloses a heating cartridge (110a) with a heating plane, or heating surface (122) which is non-planar, see at least Fig 4A-B, 5 for the purpose of increasing the amount of heat toward the edge director and minimizing heat loss to the surrounding environment [0039]-[0040].
MPEP 2144.04 indicates that changes in shape and size an proportion are prima facie obvious, Alternatively it would be obvious to one of ordinary skill in the art to modify the shape of the heating plane as indicated by Chung ‘401 for the purpose of more efficient heating and heating of desired locations of the edge director. 

Chung ‘401 discloses a heating coil facing the edge director for the same purpose of heating the edge director thus it would be obvious to one of ordinary skill in the art to substitute one known means of heating the edge director for another because simple substitution has been established as prima facie obvious.
Regarding claims 22-24 and 26, Miao discloses the heating modules may be independently operated to heat the edges of the ribbon passing over the edge director [0041].  Chung states the heating modules 151 can be positioned near the forming device [0043] and the location of the heating modules (151) may be positioned near the target surface [0047], at an angle, in segments and the distance can be determined [0047] thus this is considered adjustable direction to the edge director and the distance between the heating plane and the target surface may particularly be considered perpendicular to the draw plane [0045]-[0047] Fig 3 at least. However Miao fails explicitly state the adjustment step or support arm.
Chung ‘401 discloses an edge director may be adjustably mounted relative to the movable housing seal plate (136) thus adjustable to and from the direction of the draw plane via arms as shown in at least Fig 4A [0042].
Regarding claims 10-12 and 22, refractory blocks (216) are considered an insulation shield below a lower perimeter of the heat footprint and would necessarily inhibit heat loss [0050]-[0051].  Wherein Miao discloses positioning of the heating device 151, this would necessarily require movement of the refractory block placement as viewed in Fig 3.
MPEP 2144.04 states
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

It would be obvious to one of ordinary skill in the art to adjust the placement of the insulation refractory block with the edge director heater without undue experimentation for the purpose of heating the edge director efficiently and in the desired areas as established by the combined teaching of Miao and Chung ‘401 above.
In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406

It is clear from both Chung and Chung ‘401 that there is a high level of skill in the art in the heating and repositioning of the edge director and there is nothing given the breadth of the claims to distinguish the claims over the optimization of the shape and adjustment of a heating device comprising an insulation shield for an edge director in an overflow downdraw device or method.  The Applicant has provided no unexpected results.
Regarding claim 13, Miao discloses a fusion draw apparatus for making a glass ribbon comprising;
A wedge having a pair of downwardly inclined surface portions of a forming device (143) also having trough (201), weirs (203, 205) inclined surface portions (213) as seen in (Fig 2) which converge into wedge (211) comprising root (219) at least [0044].
Miao further discloses heating modules (151), or panes, (at least [0046]).
The surface of the edge director would necessarily intersect with a heat radiating from modules (151) and at least a portion of the heating plane within the heating footprint [0047]-[0048].
The heat footprint is intended use and on its own does not provide any structure to the apparatus of claim 13,

MPEP 2141 specifically states:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at 417, 82 USPQ2d at 1396

As explained in depth within this examination, Applicant has not provided and structure or specific active steps to overcome the rejection of optimizing the heating of and edge director by changing the shape or orientation of the heating device of the edge director.
Regarding claim 17, the heating plane includes at least one flat surface as seen in Fig 3
Regarding claims 18 and 19 the heating plane of Miao actually may be considered to include a convex or concave surface as seen in Fig 3. Which surfaces of the edge director have not been defined and the term “toward” on its own does not define which surfaces are intended to be concave or convex.  Fig 3, shows structure 255 exhibiting both concave and/or convex surfaces.
Alternatively, Chung ‘401 discloses a heating cartridge (110a) with a heating plane, or heating surface (122) which is non-planar, see at least Fig 4A-B, 5 for the purpose of increasing the amount of heat toward the edge director and minimizing heat loss to the surrounding environment [0039]-[0040].
MPEP 2144.04 indicates that changes in shape and size and proportion are prima facie obvious.  It would be obvious to one of ordinary skill in the art to modify the shape of the heating plane as indicated 

Regarding claims 20-21, the heating modules may be independently operated to heat the edges of the ribbon passing over the edge director [0041].  Miao states the heating modules 151 can be positioned near the forming device [0043] and the location of the heating modules (151) may be positioned near the target surface [0047], at an angle, in segments and the distance can be determined [0047] thus this is considered moving in an adjustment direction to the edge director and the distance between the heating plane and the target surface may particularly be considered perpendicular to the draw plane [0045]-[0047] Fig 3 at least.
Regarding claims 22-24, refractory blocks (216) are considered an insulation shield below a lower perimeter of the heat footprint and would necessarily inhibit heat loss [0050]-[0051].  Wherein Miao discloses positioning of the heating device 151, this would necessarily require movement of the refractory block placement as viewed in Fig 3. Note that no particular structural means of movement are required. The mere placement is considered “movable”

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Chung ‘401 as applied to claim 13 above, and further in view of El Kahlout (US 20110209502 A1) El Kahlout et al.
Regarding claims 16, Miao does not specify the portion of the edge director below the root.
Chung ‘401 specifically states
In an analogous art El Kahlout, discloses a forming wedge wherein the lower portion of the wedge has edge director (80a) and edge director and lower portion 88 may be optimized based on the forming wedge [0031] and have a variety of geometries and orientation [0020]. 
MPEP2144.04 states
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Thus it would be obvious to one of ordinary skill in the art to optimize the amount of edge director below the root.

Response to Arguments
Applicant’s arguments under 35 U.S.C. 112 second paragraph in the previous rejection have been withdrawn in view of the present amendments.
Applicant’s argument with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant refers to WO 2015/148631 as Miao and thus the reference to the same prior art has been changed herein for consistency.
Applicant argues that the heating modules (151) are located almost entirely above the root (219) but is silent to the new combination of limitations of claims 1 and 13 requiring “greater than 50% of the surface of the edge director intersected by the projection of the heat footprint is below the root”  
The new combination of limitations and clarification of indefiniteness as well as newly added claims required a new search and grounds of rejection which render this argument moot.
Specifically, Miao and Chung ‘401 teach heaters and insulation for controlling the heating of edge directors in an overflow downdraw method and device.  They both suggest different shapes, orientation and adjustments relative to the edge directors on the roots and shapes of the edge directors themselves as discussed above.  MPEP 2144.04 indicates that changes in shape and size an proportion are prima facie obvious, Alternatively it would be obvious to one of ordinary skill in the art to modify the 
Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness.
 Considering the breadth of the claims given their broadest reasonable interpretation in view of the specification, the claims are use of a known technique to improve similar devices and methods in the same way and applying a known technique to a known device and method in the same way, and it would be obvious to try the adjustments as indicated in the prior art and discussed above and provided as motivation in the cited prior art..  Applicant has provided no indication of unexpected results or specific citations that would indicate one skilled in the art would not be inclined to alter the heating devices of the edge directors of the prior art wherein motivation of such adjustments is specifically provided in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741